Case 0:17-cv-61903-JEM Document 32 Entered on FLSD Docket 08/27/2020 Page 1 of 1



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 17-61903-CV-MARTINEZ

  WILLIAM NEWKIRK,

          Petitioner,

  v.

  MARK S. INCH,

        Respondent.
  ___________________________________/

  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation on Petitioner’s pro se Petition for Writ of Habeas
  Corpus, filed pursuant to 28 U.S.C. § 2254 (DE 2, DE 14). Magistrate Judge Reid filed a
  Supplemental Report and Recommendation (“R&R”) concluding that Petitioner’s claims are

  unexhausted and procedurally defaulted. (DE 25). Petitioner filed objection arguing that he may
  raise his untimely collateral claims to the Florida courts under the doctrine of “manifest injustice.”
  (DE 28). However, Florida postconviction rules do not provide for a manifest injustice exception

  to the applicable 2-year time limitation. See Fla. R. Civ. P. 3.850. Moreover, for the reasons
  identified by Judge Reid, Petitioners claims are without merit and do not rise to the level of
  manifest injustice in any event. The Court having reviewed the R&R, objections, and the record

  in this case de novo, it is hereby
         ORDERED AND ADJUDGED that United States Magistrate Judge Reid’s Supplemental
  Report and Recommendation (DE 28) is AFFIRMED and ADOPTED. The Petition is DENIED.

  No certificate of appealability shall issue. The Clerk is directed to mark this case CLOSED.
         DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of August, 2020.



                                                         ____________________________________
                                                         JOSE E. MARTINEZ
                                                         UNITED STATES DISTRICT JUDGE
